BURNS, District Judge.
The complaint at har, originally filed in the Court of Common Pleas of Allegheny County, seeks an accounting and the payment of royalties alleged to be due under a license agreement. Although the complaint identifies plaintiff only as a “resident” of Pennsylvania, it appears clear that there is no diversity of citizenship. Neither party can question the validity of the patent in this case. Consequently, although other actions filed in this Court and other courts might render it desirable that the controversy be adjudicated in one action at which all interested parties are present, no legal ground exists for assuming jurisdiction over an action which is not removable under any of the provisions of 28 U.S.C. § 1441, 28 U.S.C.A. § 1441.
And now, April 25th, 1951, as required by 28 U.S.C. § 1447(c), the above-entitled case will be, and hereby is, remanded to the Court of Common Pleas of Allegheny County, Pennsylvania, with costs, and the clerk is directed to mail a certified copy of this order to the Prothonotary of that Court of Common Pleas. Accordingly, the counter-motions by defendant for a stay and for a transfer must be, and hereby are, denied.